Citation Nr: 1513674	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from November 26, 1968 to April 10, 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Phoenix, Arizona, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  He perfected a timely appeal to that decision.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated December 18, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board notes that, in his substantive appeal (VA Form 9), received in January 2013, the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  Subsequently, the Veteran was scheduled for a Board hearing on July 19, 2013.  However, in correspondence dated July 8, 2013 and received at the RO on July 11, 2013,  the Veteran indicated that he was unable to attend the hearing on July 19, 2013; he asked to be scheduled for a hearing at a later date.  To date, no attempt has been made to reschedule the Veteran for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  In light of the Veteran's request, and since the RO schedules hearings before the Board at the RO, a remand of this matter to the RO is warranted.  

Therefore, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following action:

The RO should take appropriate action to schedule the Veteran for hearing before a Veterans Law Judge of the Board sitting at the RO, with notice to the Veteran at his current address of record.  All correspondence pertaining to this matter should be associated with the claims folder.  

After the above action has been accomplished, the case should be returned to the Board in accordance with appropriate procedures.  No action is required of the Veteran until he is further notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

